Citation Nr: 1501197	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  05-07 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial or staged rating in excess of 10 percent for service-connected right knee strain with arthritis.

2.  Entitlement to an effective date earlier than July 7, 2003 for the grant of service connection for right knee strain with arthritis.

3.  Entitlement to a disability rating in excess of 10 percent for left ankle strain.

4.  Entitlement to service connection for a left hip disability, claimed as secondary to service-connected right knee strain with arthritis.

5.  Entitlement to service connection for a right shoulder disability, claimed as secondary to service-connected right knee strain with arthritis.

6.  Entitlement to an increase in the ratings for a left knee disability, currently assigned staged ratings of a combined 30 percent prior to July 22, 2011, and a combined 40 percent from that date.

7.  Entitlement to a compensable rating for right knee scar.

8.  Entitlement to service connection for an acquired psychiatric disorder.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1979 to July 1982.  

The issue of entitlement to an earlier effective date for the grant of service connection for right knee strain with arthritis is before the Board of Veterans' Appeals (Board) on July 2009 remand from the United States Court of Appeals for Veterans Claims (Court) for compliance with instructions in a July 2009 Joint Motion for Remand by the parties (Joint Motion).  This issue was originally before the Board on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  (Jurisdiction of the Veteran's claims-file has since been transferred to the RO in Montgomery, Alabama.)

The issue of entitlement to an increased rating for the right knee disability (including the extent to which the TDIU issue may be considered part of this rating issue) is also before the Board on appeal from the same August 2004 rating decision, but has not been the subject of an appeal to the Court.  In July 2008, the Board issued a decision denying the claim for an earlier effective date (this denial was then appealed to the Court) and remanded the claim for an increased rating for additional development.  In January 2010, the Board again addressed both issues (the effective date issue having been remanded by the Court and the rating issue having returned from remand to the RO) and remanded both issues to the RO for additional development.  (The Board observes that prior characterizations of the effective date issue by the Board have inconsistently identified the effective date in dispute as "June 7, 2003," but this was in error.  The correct identification of currently assigned effective date in the matter is July 7, 2003; the Board regrets any confusion caused by the error.)

On the right knee effective date and rating issues, the Veteran testified before a Decision Review Officer (DRO) at the RO in August 2005, and testified before a Veterans Law Judge (VLJ) at a Board hearing in December 2007.   In January 2014 the Veteran was advised that the VLJ who conducted his hearing was no longer employed by the Board.  He was provided the opportunity to request another hearing before a Veterans Law Judge (VLJ).  In January 2014 he responded that he did not wish to appear at another hearing.

The Board further notes that the VLJ who presided over the December 2007 Board hearing also issued the July 2008 and January 2010 Board decisions.  The case has now been reassigned to the undersigned VLJ for further review.

The issues of entitlement to an increased rating for left ankle strain and entitlement to service connection for a left hip disability and for a right shoulder disability are before the Board on appeal from a February 2009 rating decision of the RO in Montgomery, Alabama; they are now before the Board for the first time.

The issue of entitlement to an increase in the ratings for a left knee disability appears to be before the Board on appeal from an August 2011 rating decision of the RO in Montgomery, Alabama.  The August 2011 RO rating decision granted service connection for the left knee disability and assigned a combination of disability ratings, in stages.  Multiple items of timely correspondence from the Veteran's attorney (including in December 2011) clearly expressed the Veteran's disagreement with the assigned ratings and expressly requested to initiate appellate review.  (The Board notes that alternative procedural chronology indicated by the October 2013 statement of the case (SOC) does not correctly encompass the original appeal of the left knee issues.)

The issue of entitlement to a compensable rating for right knee scar and the associated claim of entitlement to TDIU appear to be before the Board on appeal from a March 2012 rating decision of the RO in Montgomery, Alabama.  (The Board observes that the February 2009 RO rating decision making the award and rating assignment for the scarring of the right knee was followed by a timely February 2009 notice of disagreement, but the expressed disagreement specifically featured other issues at that time and did not include the right knee scar rating issue.)  These issues are now before the Board for the first time.

As discussed below, the Board additionally finds that the Veteran has filed a timely notice of disagreement (NOD) for the issue of entitlement to service connection for an acquired psychiatric disorder, requiring the Board to take jurisdiction over the issue for the limited purpose of remanding it to direct the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that the May 2012 written correspondence from the Veteran's representative appears to include an assertion of entitlement to disability compensation for a right ankle strain.  Service connection for a right ankle disability was previously denied by the RO in a July 2010 rating decision.  To the extent that the May 2012 correspondence is a request to reopen such claim, the matter is hereby referred to the RO for appropriate action.

The issues of entitlement to service connection for an acquired psychiatric disorder, a left hip disability, and a right shoulder disability; entitlement to an earlier effective date for the grant of service connection for a right knee strain with arthritis; entitlement to an increased rating for service-connected right knee strain with arthritis; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's left ankle disability is not shown to have been manifested by more than moderate limitation of ankle motion.

2.  For the period prior to July 22, 2011, the Veteran's left knee disability was manifested by arthritis, moderate (but not severe) chronic subluxation, some occasional limitation of flexion (but not limited to 45 degrees), and some occasional limitation of extension (but not limited to the 15 degree position).

3.  For the period from July 22, 2011 to February 11, 2012, the Veteran's left knee disability was manifested by arthritis, moderate (but not severe) chronic subluxation, functional limitation of flexion to 45 degrees (but not limited to 30 degrees), and limitation of extension to the 20 degree position (but not limited to the 30 degree position).

4.  For the period from February 11, 2012, the Veteran's left knee disability has been manifested by arthritis, moderate (but not severe) chronic subluxation, functional limitation of flexion to 45 degrees (but not limited to 30 degrees), but not by limitation of extension.

5.  Throughout the period on appeal, the Veteran's service-connected scarring of the right knee has not been manifested by involvement of an area of 6 square inches or greater, not been manifested by unstable or painful scarring, and not otherwise been manifested by disabling effects.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for the Veteran's left ankle disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (Code) 5299-5271 (2014).

2.  A combined rating in excess of 30 percent is not warranted for the Veteran's left knee disability prior to July 22, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.25, 4.71a; Codes 5010, 5256-5263 (2014).

3.  An increased combined rating of 50 percent (but no higher) is warranted for the Veteran's left knee disability from July 22, 2011 to February 11, 2012 (based upon a formulation of 30 percent under Code 5010-5261 for traumatic arthritis with limitation of extension, 20 percent under Code 5257 for recurrent subluxation/instability, and 10 percent under Code 5010-5260 for traumatic arthritis with limitation of flexion).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.25, 4.71a; Codes 5010, 5256-5263 (2014).

4.  A combined rating in excess of 40 percent is not warranted for the Veteran's left knee disability from February 11, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.25, 4.71a; Codes 5010, 5256-5263 (2014).

5.  A compensable disability rating for the Veteran's scarring of the right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.118, Codes 7800 to 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice in letters dated in April 2008 (concerning the left ankle rating issue), April 2009 (concerning the initial claim of service connection for the left knee), and November 2011 (concerning the claim for TDIU that appears to have led to the reevaluation of the right knee scar rating).  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating; that VA would obtain service records, VA records, and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice letters collectively included notice regarding the determination of the effective date of an award and the degree of disability.  To the extent that the November 2011 VCAA notice letter provided less than complete notice specific to the right knee scar rating issue, the Board finds that the Veteran had actual knowledge of the information such notice would be expected to provide: the Veteran is represented in this matter by an attorney with substantial knowledge of the pertinent laws and regulations (and is presumed to have briefed the Veteran on the relevant information), the Veteran was provided with the generic notice information for increased rating claims in the April 2008 letter in connection with the left ankle rating issue, and the Veteran was further provided actual knowledge of the pertinent requirements for establishing entitlement to a higher rating for the scarring of the right knee through the contents of the October 2013 SOC addressing the issue.

Regarding the left knee rating issue, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2013 SOC provided actual knowledge of the legal criteria pertinent to the rating claim on the "downstream" issue of entitlement to higher initial ratings for the award and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).

The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

Furthermore, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's available service treatment records (STRs) and pertinent post-service medical records (including VA records and including records from the Social Security Administration (SSA)) are associated with the record.  He has not identified any other records pertinent to the issues being decided that remain outstanding.  He was afforded VA compensation examinations, including in May 2008 (left ankle), December 2010 (left ankle), July 2011 (left knee), and February 2012 (left ankle, left knee, and scarring of right knee).  The findings reported on the examinations are detailed, account for the Veteran's history and symptom complaints, and are not alleged to be inaccurate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The detailed medical findings in these reports are adequate to evaluate the Veteran's disabilities on appeal under the governing criteria.  The Board finds that the reports are adequate to decide the claims addressed with a final decision at this time.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claims for increased ratings for the left ankle, left knee, and right knee scarring disabilities addressed with final decisions at this time, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in this matter is met.

Increased Ratings

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

With a claim for an increased initial rating, separate "staged" ratings may be assigned based on facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  In a claim for increase the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a claim for an increased rating in a previously service-connected disability, VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).

The Veteran's statements describing his symptoms and condition are competent evidence to the extent that he can describe what he experiences.  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.  Lay evidence is not competent evidence concerning complex medical questions requiring specialized training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to factors such as disability causing less movement than normal, more movement than normal, weakened movement, excess fatigability, and incoordination.  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  Id.

Left Ankle Strain

The Veteran's left ankle strain is rated 10 percent under Code 5299-5271.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be assigned as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the nervous system, and the last two digits will be 99 for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

Code 5271 provides for a 10 percent rating for limitation of ankle motion, when moderate, and for a 20 percent [maximum] rating when marked.  38 C.F.R. § 4.71a, Code 5271.

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

Words such as "slight," "moderate," and "marked," such as used here are not defined in the Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board finds that the left ankle rating issue on appeal appears to have arisen originally from a December 2007 claim filed by the Veteran.  A February 2009 RO rating decision awarded an increased (from 0 to 10 percent) rating for the left ankle disability effective from the December 7, 2007 date of claim; the Veteran filed a notice of disagreement initiating the appeal of this issue later in February 2009.  Accordingly, the period for rating consideration in this case is established by the December 2007 date of claim.  Consequently, in this case VA must determine whether the evidence of record from December 2006 (a year prior to the December 2007 claim on appeal) shows a factually ascertainable increase in the severity of the Veteran's left ankle disability.

A December 2007 VA treatment record shows that the Veteran sought treatment for complaints of joint pain, including in the left ankle.  He sought stronger pain medication, but no specific clinical testing details are documented from this consultation.

A March 2008 VA podiatry treatment record shows that the Veteran had "no pain with ankle joint range of motion" at that time, but had "pain with palpation of left sinus tarsi," "mild pain with palpation of medial ankle ligaments," and diagnostic imaging revealed moderate degenerative changes to the ankle joint.  An ankle brace was dispensed to the Veteran at that time.

A May 2008 VA examination report, in pertinent part, shows that the Veteran described that he "now has to be very careful how he steps because his left ankle will roll very easily."  He described that "he has intermittent ankle pain if he steps on an uneven surface if he does prolonged standing, prolonged walking, or if he rolls his ankle."  He described "the pain is a sharp, shooting pain initially and then it subsides to a dull, achy pain."  The Veteran explained that "wearing high topped boots helps stabilize his ankle," and he was taking "ibuprofen for the pain and swelling which provide[s] some relief."  The Veteran further indicated that "getting off his feet, elevating his left foot and icing it also helps," and that he experiences increased ankle stiffness in the morning and by the end of the day he experiences increased ankle pain.  The Veteran told the VA examiner that the left ankle disability "does not interfere with his daily activity" nor employment (the Veteran was not employed at the time).  Finally, the Veteran indicated that his use of a cane to assist in ambulation provided some stability.

The May 2008 VA examiner noted that the Veteran walked with a "slight limp to the left," that he was "able to rise on his heels and on his toes," and that he could "tandem walk and do a squat with minimal difficulty."  There was no swelling of his ankles, but the Veteran did have "a moderate amount of tenderness with manipulation over the left ankle."  Range of motion testing revealed dorsiflexion of the left ankle from 0 to 20 degrees "with moderate limitation due to pain."  Plantar flexion was 0 to 35 degrees "with moderate limitation due to pain."  The examination revealed "increased weakness, increased incoordination but no loss of range of motion as a result of repetitions [of motion] of the left ankle."  The examiner noted "no varus or valgus angulations of the os calcis in relation to the long axis of the tibia or fibula bilaterally.  His popliteal and pedal pulses are within normal."  Diagnostic imaging revealed "degenerative joint disease of the talonavicular joint as manifested by marginal osteophyte formation."

A December 2010 VA examination report addressing the left ankle shows that the Veteran complained of "pain, instability and ankle edema."  Treatment for the problem included bracing and medications with "dosage progressively increased to treat the increasing pain."  The response to the treatment was characterized as "fair."  The VA examiner documented that the Veteran "reports a constant pain with above symptoms," that "he denies any flare ups," and "reports he uses a brace and cane for walking daily."  The report notes symptoms of giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, locking episodes several times per week, swelling, and tenderness; the report notes that the disability does affect the motion of the left ankle.  There was no deformity, no incoordination, nor any other symptoms noted; the report noted that there were no "flare-ups" of the left ankle disability.  The VA examiner noted that the Veteran was able to stand for "15-30 minutes," was able to walk "more than 1/4 mile but [less than] 1 mile,"  and that he used a cane and a brace "[a]lways."  The Veteran's gait was characterized as antalgic.  There was no loss of a bone or part of a bone.

Range of motion testing during the December 2010 VA examination revealed left ankle dorsiflexion from 0 to 20 degrees and left plantar flexion from 0 to 40 degrees; the VA examiner indicated that there was objective evidence of pain with active motion.  The VA examiner found that there was not objective evidence of pain following repetitive motion nor was there any additional limitation after three repetitions of range of motion.  There was no ankylosis of the joint.  The VA examiner noted that the Veteran was "able to put the ankle through all of the ROM exercises without any problems" and that there was "no crepitus noted, no limitation of motions," as well as "no swelling of the ankle, no deformity noted."  Diagnostic imaging was interpreted as showing "no sign of an injury to the ankle, however there is a vague cortical lucency in the distal left tibial diaphysis .... most likely a healed fibrous cortical defect.  If there are symptoms in this area, you may wish to investigate further."  The VA examiner diagnosed "Left ankle strain," manifesting in "pain and instability" with "[s]ignificant" effects on usual occupational functioning.  Noting that the Veteran had been unemployed since 1985, the VA examiner focused the discussion of impairment of activities to daily activities, describing that symptoms including "weakness, decreased lower ext[remity] strength and pain" prevented the Veteran from performing chores, shopping, exercise, sports, or recreation.  However, there was only mild impairment of his ability to travel, and no impairment of feeding, bathing, dressing, toileting, grooming, and driving.  (The Board observes that the report concludes with a contradictory indication that the left ankle disability has "No" effect on the Veteran's usual daily activities.)

A June 2011 VA treatment record (available for review in Virtual VA) shows that the Veteran complained of constant pain in multiple joints, including the left ankle.  The report shows, without further detail, that there was "[l]imited [range of motion] ankle and discomfort with [range of motion]."  There was "no pedal or ankle edema" noted at that time.

A February 2012 VA examination report, in pertinent part, shows that the Veteran was diagnosed with left ankle strain.  The report indicates that there were no reported flare-ups impacting the function of the ankle.  Range of motion testing for the left ankle revealed dorsiflexion (extension) was to 15 degrees, with painful motion beginning at 10 degrees; plantar flexion to 35 degrees, with painful motion beginning at 30 degrees.  The Veteran was able to perform repetitive use testing with three repetitions, and the ranges of motion were unchanged following such testing; the examiner found that the Veteran had no additional limitation of range of motion of the left ankle following repetitive-use testing.  The examiner further indicated that "No," the Veteran did not have "any functional loss or functional impairment of the ankle."  The report indicates that the Veteran had no localized tenderness or pain on palpation of the joint or soft tissue of the left ankle.  Muscle strength testing revealed "Normal strength" of "5/5" for left ankle plantar flexion and dorsiflexion.  Joint stability tests were performed and revealed no relative laxity of the left ankle upon anterior drawer test and talar tilt test.  The VA examiner noted that the Veteran regularly walked with the assistance of a brace.  There was no ankylosis, nor any other pertinent findings found for the left ankle during the complete examination.  The VA examination report notes that diagnostic imaging revealed no abnormal findings.  The VA examiner concluded that the Veteran's left ankle disability did not manifest in any functional impact upon the Veteran's ability to work.

Under the rating criteria of Code 5299-5271, entitlement to a rating in excess of 10 percent for the left ankle disability requires a showing of "marked" (rather than "moderate") limitation of motion.  The greatest level of impairment of the ranges of motion for the left ankle indicate plantar flexion to 35 degrees (with 45 degrees being normal), with painful motion beginning at 30 degrees; plantar dorsiflexion (extension) was to 15 degrees (with 20 degrees being normal), with painful motion beginning at 10 degrees.  The Board finds that the shown ranges of motion more nearly approximate "moderate" limitation of motion and do not more nearly approximate "marked" limitation of motion of the left ankle; this determination is made with consideration of the extent of the range of motion shown to be painful.

The Board's determination has also considered whether the Veteran's left ankle motions are otherwise functionally impaired such that they may be considered "markedly" limited.  However, the Board notes that at the time of the February 2012 VA examination showing the greatest overall limitation of left ankle motion also indicated that there were no reported flare-ups impacting the function of the ankle, and that the Veteran was able to perform repetitive use testing with three repetitions and the ranges of motion were unchanged.  The February 2012 VA examiner found no functional loss or functional impairment of the ankle, found fully normal strength in all movements of the joint, and found the joint to be stable without laxity upon specific clinical testing to evaluate joint stability.  The May 2008 VA examination report, with findings fairly similar to those presented in the February 2012 VA examination report, also contemplated that there was some increased weakness and incoordination of repetitive motion, but found "no loss of range of motion as a result of repetitions [of motion] of the left ankle." 

38 C.F.R. § 4.45 provides that consideration also be given to factors such as disability causing less movement than normal, more movement than normal, weakened movement, excess fatigability, and incoordination.  The Board's analysis has considered these factors and finds that the testimony and evidence in this case sufficiently addresses them to permit an informed determination.  The Board has considered the Veteran's description, including in the May 2008 VA examination report, that he had to be careful when he walked because his left ankle would easily roll over beneath him; the evidentiary record reflects that the Veteran regularly uses a brace, a cane, and sometimes high topped boots to assist him in stabilizing the left ankle while walking.  The Board observes, in passing, that the rating schedule contemplates ankle disability with loose motion including the need to brace the ankle in the provisions of Code 5262; however, those ratings are specific to cases featuring impairment of the tibia and fibula (and the rating concerning bracing of the ankle requires nonunion of the tibia and fibula).  There is simply no suggestion or contention in this case that the Veteran's arthritis of the left ankle involves any malunion or other pertinent impairment of the tibia and fibula.  38 C.F.R. § 4.71a, Code 5262.

The Board acknowledges that some medical evidence refers generally to "instability" of the left ankle, apparently referring to the propensity of the left ankle to roll and the need to take care when walking and use bracing and a cane.  However, the more recent February 2012 VA examination report describes detailed and focused clinical testing to specifically evaluate the structural stability of the left ankle, and shows at least that no structural instability or laxity of the left ankle existed at that time.  Taking notice of the fact that degenerative joint disease is, by definition, not typically associated with spontaneous joint-structure improvement over time, the Board finds that the most detailed and clinically supported findings of left ankle joint stability in the February 2012 VA examination report are probative evidence that the Veteran's prior left ankle symptom complaints and described "instability" have not been manifestations of significant structural instability of the left ankle joint.

The Board has also noted that the December 2010 VA examination report indicated a number of functional impairments attributable to the left ankle disability while the February 2012 VA examination report found no functional loss or functional impairment of the ankle.  Again observing that degenerative joint disease is, by definition, not typically associated with spontaneous joint improvement over time, the Board finds that the contrasting functional impact findings of the December 2010 and February 2012 VA examination report are in conflict.  In resolving this conflict, the Board finds that the February 2012 VA examination report is the more probative evidence on the matter in this case.  In this regard, the Board notes that the December 2010 VA examination report (1) contains internal inconsistencies including expressly stating that there were significant functional impairments and also expressing that there were no functional impairments associated with the left ankle disability, and (2) does not clearly support any finding of functional impairment with clinical examination findings.  The December 2010 VA examiner noted that the Veteran was "able to put the ankle through all of the ROM exercises without any problems" and that there was "no crepitus noted, no limitation of motions," as well as "no swelling of the ankle, no deformity noted."  The December 2010 VA examination report indicates that diagnostic imaging was interpreted as showing "no sign of an injury to the ankle...."  On the other hand, the February 2012 VA examination report's finding of no significant functional impairment associated with the left ankle disability is consistent with the detailed clinical test results presented therein: the February 2012 VA examination report found fully normal strength in all movements of the joint, and found the joint to be stable without laxity upon specific clinical testing designed to evaluate joint stability.

The Board finds that the 10 percent disability rating currently assigned for arthritis of the left ankle manifested by limitation of motion contemplates the Veteran's functional impairment, including less movement than normal, more movement than normal, weakened movement, excess fatigability, and incoordination.  The Veteran has consistently denied any episodes of flare-up exacerbation of left ankle symptoms, and the objective clinical testing results reflect that his left ankle retains normal strength and structural stability.  The Board finds that the Veteran's complaints of pain and requiring to walk carefully and use a brace to avoid having the left ankle roll under him, considered together with the objective medical evidence showing some limitation of motion with painful motion with normal strength and joint structural stability, are contemplated by the 10 percent rating currently in effect.  The rating criteria for degenerative arthritis (as explained in Code 5003) direct that arthritis will be rated on the basis of limitation of motion, but that a minimum compensable rating may be assigned for objectively demonstrated arthritis when the limitation of motion is otherwise noncompensable; the regulatory provisions concerning rating disability of a joint (including 38 C.F.R. § 4.59) contemplate that actually painful, unstable, or malaligned joints may be entitled to at least the minimum compensable rating.  The Board finds that the 10 percent rating currently in effect for the left ankle disability provides compensation for the left ankle disability contemplating the shown impairment involving limitation of motion as well as painful motion and functional limitations including pain and the need for a brace and careful walking to avoid having the ankle roll over.

Furthermore, the Board notes that a noncompensable rating is in effect for the left ankle for the one year period prior to the December 2007 claim for increase.  The Board has considered whether any increase in the severity of the left ankle disability was factually ascertainable during the year prior for the December 2007 claim.  However, the Board finds no evidence presenting a factually ascertainable increase in the severity of the left ankle disability during the year prior to the December 2007 claim for increase; therefore, there is no basis for awarding an increased rating from any date during the one year period for consideration prior to the December 2007 claim for increase.  38 C.F.R. §§ 3.157, 3.400(o)(2).

In short, the disability picture presented is not one consistent with the degree of severity warranting the next higher, 10 percent, schedular rating for the left ankle disability (and does not approximate such a level of severity).  Consequently, a rating in excess of 10 percent for limitation of left ankle motion is not warranted.

The Board has also considered other codes pertaining to the ankle.  The evidence repeatedly demonstrates that the Veteran has not had ankylosis of the left ankle.  Thus, a rating under Code 5270 is not warranted.  There is also no evidence of malunion or astragalectomy so as to warrant higher ratings under Codes 5272, 5273, and 5274, respectively.  See 38 C.F.R. § 4.71a.

Left Knee Disability

The Veteran's service-connected right knee disability has been rated by the RO under the provisions of multiple Codes in 38 C.F.R. § 4.71a.  For the period prior to July 22, 2011, a 30 percent combined rating is in effect based upon a formulation of a 20 percent rating under Code 5257 for recurrent subluxation/instability and a 10 percent rating under Code 5010-5261 for traumatic arthritis with limitation of extension.  For the period from July 22, 2011, a 40 percent combined rating is in effect based upon a formulation of 30 percent under Code 5010-5261 for traumatic arthritis with limitation of extension and 20 percent under Code 5257 for recurrent subluxation/instability.

Traumatic arthritis (established by X-ray findings) is rated as degenerative arthritis, and is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5010-5003.

38 C.F.R. § 4.71a includes multiple diagnostic codes that evaluate impairment resulting from knee disorders, including Code 5256 (ankylosis), Code 5257 (other impairment, including recurrent subluxation or lateral instability), Code 5258 (dislocated semilunar cartilage), Code 5259 (symptomatic removal of semilunar cartilage), Code 5260 (limitation of flexion), Code 5261 (limitation of extension), Code 5262 (impairment of the tibia and fibula), and Code 5263 (genu recurvatum).

Under Code 5256, a 30 percent rating may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees. A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees. A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; Code 5256.

Code 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Under Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of 'locking,' pain, and effusion into the joint.  38 C.F.R. § 4.71a, Code 5258.

Under Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a, Code 5259.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  38 C.F.R. § 4.71, Plate II.

Under Code 5262, a 10 percent rating is available when there is malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is available when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Code 5262.  Under Code 5263, a 10 percent rating is warranted for genu recurvatum.  38 C.F.R. § 4.71a, Code 5263. 

Separate ratings may be assigned for knee disability under Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.

A precedent opinion by VA General Counsel holds that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Code 5260 and a compensable limitation of extension under Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

The left knee rating issue on appeal concerns a period beginning in March 2009.  An August 2011 RO rating decision awarded service connection for the left knee disability effective from March 2009 and assigned initial disability ratings; this left knee rating issue currently before the Board arises from the Veteran's appeal of that initial rating determination.

A December 2007 VA treatment record shows that the Veteran sought treatment for complaints of joint pain, including in the left knee.  He sought stronger pain medication, but no specific clinical testing details are documented from this consultation.

A January 2009 VA examination report, prepared in connection with matters focusing upon joints other than the left knee, presents range of motion findings for the left knee (as a point of comparison for evaluation of the right knee).  The Board notes that the January 2009 VA examination report shows that the Veteran's left knee flexion was 114 degrees and extension was to a fully normal 0 degrees at that time.

A March 2010 VA examination report is of record that, although primarily focused upon the Veteran's right knee, contains some findings pertaining to the left knee.  This report shows that left knee flexion was tested and found to be fully normal,  from 0 to 140 degrees, and extension was fully normal to 0 degrees.  The VA examiner evaluating the knees indicated "No," there was not "objective evidence of pain with active motion on the left side," not "objective evidence of pain following repetitive motion," and not "additional limitations after three repetitions of range of motion."  The examiner confirmed that there was no ankylosis.

A June 2011 VA treatment record (available for review in Virtual VA) shows that the Veteran complained of constant pain in multiple joints, including the left knee.  The report shows, without further detail, that the Veteran's "knees" experienced "decrease" in range of motion and "pain with [range of motion]."

A July 2011 VA examination report presents detailed evaluation of the severity of the Veteran's left knee disability at that time.  The July 2011 VA examination report shows that the Veteran described "arthritis of left knee with severe pain and limited [range of motion]," and he described that this "prevents him from standing for prolonged period of time."  A summary of joint symptoms indicates left knee instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, with repeated effusions and weekly severe flare-ups lasting hours at a time.  There were no indicated episodes of dislocation or subluxation, and the left knee disability was indicated to not affect the motion of the joint.  The Veteran's impression was that the extent of effects of flares on loss of motion or other functional impairment was "80%."  Incapacitating episodes of arthritis were denied.  The Veteran reported he was unable to stand for more than a few minutes and was unable to walk more than a few yards; he required the constant use of a cane for assistance.

The July 2011 VA examination report shows physical examination findings indicating that the Veteran's gait was antalgic, with poor propulsion.  Crepitation and grinding were present, but there was no mass behind the knee, no clicks or snaps, no instability upon testing, no patellar abnormality, no meniscus abnormality, and no abnormality of the tendons or bursae.  The VA examiner noted "some swelling ... on the left knee with tenderness to palpation," and the Veteran complained of "pain while standing with limited [range of motion]."  

The July 2011 VA examination's range of motion testing revealed objective evidence of pain with active motion.  Left knee range of flexion was from 0 to 70 degrees; extension was limited by 20 degrees.  The VA examiner indicated that there was objective evidence of additional limitation with repetitive motion, but was unable to perform repetitive motion testing because "veteran was in pain and unable to do repetitive motion."

July 2011 VA diagnostic imaging of the left knee yielded a medical impression that "[s]ubluxation is causing moderate chronic degenerative change to the knee joint," with an additional note of "Chondromalacia patella."  The note explains that there was "chronic subluxation of the femur, medial to the tibia," and that this "is causing moderate loss of cartilage space at the medial knee joint and behind the patella."  Chronic degenerative osteophytes were also noted medially, laterally, and at the patella; the lateral view showed no joint effusion.

The July 2011 VA examiner estimated that the Veteran's left knee disability severely impacted his daily activities concerning chores, shopping, exercise, recreation, and traveling; the left knee disability was noted to prevent participation in sports.  The VA examiner estimated that there was no impact upon feeding, bathing, dressing, toileting, grooming, and driving.

A February 11, 2012, VA examination report also presents findings from medical evaluation of the severity of the Veteran's left knee disability.  A diagnosis of arthritis was confirmed.  The February 2012 VA examination report indicates that the Veteran denied experiencing flare-ups that impact the function of the knee or lower leg.  Initial range of motion testing for the left knee revealed flexion to 50 degrees, with objective evidence of painful motion beginning at 45 degrees; left knee extension was fully normal to 0 degrees without indication of objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing, and after three repetitions left knee flexion was to 45 degrees and extension was to a fully normal 0 degrees.  The VA examiner reported that there was otherwise no additional limitation in range of motion following repetitive-use testing.

The February 2012 VA examiner found no functional loss or functional impairment of the knee and lower leg.  No tenderness nor pain on palpation for joint line or soft tissues was found for the left knee.  Muscle strength testing revealed fully normal "5/5" strength on both flexion and extension of the left knee.  Joint stability tests revealed no left knee instability; there were fully normal results for the anterior instability (Lachman), posterior instability (Posterior drawer) , and medial-lateral instability tests for the left knee.  The VA examiner responded "No" with regard to whether there was any "evidence of history of recurrent patellar subluxation/dislocation."  The VA examiner found no other pertinent findings or additional conditions for the left knee, including finding no meniscal conditions.  The VA examiner noted that the Veteran used braces and a cane regularly to assist with locomotion.  Finally, the VA examiner noted that diagnostic imaging confirmed arthritis of the left knee and confirmed "patellar subluxation" of the left knee.  The left knee disability was characterized as one that "impedes physical employment but not sedentary."

Turning to application of the applicable rating criteria, the Board finds that resolution of reasonable doubt in the Veteran's favor permits the award of an increased (from 40 to 50 percent) combined left knee disability rating for the period from July 22, 2011 to February 11, 2012; no other increase in the combined left knee disability rating is warranted for any period on appeal.

No increased rating is warranted through application of Code 5256 because the Veteran's left knee is shown to be not ankylosed; neither the medical evidence nor the Veteran's own testimony/contentions suggest that the left knee is ankylosed or fixed in position without range of motion.  No rating is warranted under Code 5256 concerning ankylosis of a knee.

Similarly, no increased rating is warranted through application of Codes 5258 or 5259 because the Veteran's left knee disability is shown to not involve any dislocated semilunar cartilage nor any removal of semilunar cartilage; the medical evidence shows that the Veteran has no pathology of the left knee meniscus, and neither the medical evidence nor the Veteran's own testimony/contentions otherwise suggest that the left knee disability involves dislocation or removal of semilunar cartilage .  No rating is warranted under Codes 5258 for dislocated semilunar cartilage and 5259 for removal of semilunar cartilage.

Likewise, neither the medical evidence nor the Veteran's testimony/contentions suggest that the left knee disability involves impairment (malunion or nonunion) of the tibia and fibula as contemplated by Code 5262, or genu recurvatum as contemplated by Code 5263.  Accordingly, no ratings are warranted under Codes 5262 or 5263 in this case.

Turning attention to Code 5257, a 20 percent rating is currently in effect throughout the period on appeal; this rating contemplates moderate recurrent subluxation or lateral instability.  Assignment of a higher rating under Code 5257 would require a showing of severe recurrent subluxation or lateral instability.  The Board finds that there has been no showing of severe recurrent subluxation or severe lateral instability at any time during the period for consideration in this appeal.  The evidence shows that clinical testing has revealed no lateral instability of the left knee, and there is no indication of recurrent individual episodes of severe subluxation.  Rather, the evidence indicates that diagnostic imaging shows (as explained in the July 2011 VA examination report) that the left knee disability involves a "chronic subluxation of the femur, medial to the tibia," and that this "is causing moderate loss of cartilage space at the medial knee joint and behind the patella."  The February 2012 VA examination report also describes "patellar subluxation" revealed on diagnostic imaging.  The Board finds that this chronic subluxation causing "moderate" loss of cartilage space presents a level of disability contemplated by the 20 percent rating for "moderate" recurrent subluxation; the Board finds that it does not more nearly approximate the level of "severe" recurrent subluxation contemplated by a higher rating under Code 5257.  Accordingly, no higher rating is warranted under Code 5257 in this case.

Finally, turning attention to ratings for limitation of motion under Codes 5260 and 5261, the Board notes that the Veteran is currently assigned a 10 percent rating for limitation of extension under Code 5261 for the period prior to July 22, 2011, and is assigned a 30 percent rating for limitation of extension thereafter; no compensable ratings for limitation of flexion under 5260 have been assigned by the AOJ during any period.

For the period prior to July 22, 2011, the evidence weighs against finding a compensable limitation of flexion; no evidence from the period indicates that flexion of the left knee was limited to 45 degrees (the criteria for a compensable rating), and the January 2009 VA examination report shows left knee flexion was to 114 degrees at that time.

For the period prior to July 22, 2011, the evidence also weighs against finding a limitation of extension warranting a rating in excess of 10 percent; no evidence from the period indicates that extension of the left knee was limited to 15 degrees, and the January 2009 VA examination report shows left knee extension was to a fully normal 0 degrees at that time.

For the period from July 22, 2011, the evidence reasonably supports the award of an increased staged rating for the period from July 22, 2011 to February 11, 2012 on the basis of a combination of limitation of flexion and extension.  The July 2011 VA examination shows left knee flexion limited to 70 degrees (noncompensable), but additional diminishment due to painful and repetitive motion was noted at that time, and the VA examiner was unable to provide specific detail to indicate the extent to which flexion was limited.  However, the February 2012 VA examination report shows left knee flexion limited to 50 degrees, with painful motion beginning at 45 degrees and with repetitive motion impairing movement beyond 45 degrees.  The Board notes that the detailed February 2012 report supports a finding that left knee flexion was functionally limited to 45 degrees, and the July 2011 report suggests impairment of such severity inasmuch as the Veteran was reportedly unable to complete the repetitive motion testing due to pain and increased impairment from repetition.  Resolving reasonable doubt in the Veteran's favor, the Board finds it appropriate to conclude that the compensable functional impairment of left knee flexion reasonably shown in the February 2012 report was earlier manifested in the July 2011 report showing that the Veteran was unable to complete repetitive testing of the range of flexion due to pain and increasing impairment upon repetitive motion.

The Board has considered that a June 2011 VA treatment record shows, in vague terms, that the Veteran complained of pain in joints including the left knee, and that there was an unspecified "decrease" in the range of motion of his "knees," and that there was "pain" with the range of motion.  The Board has considered whether an increased rating for the left knee disability may be warranted from the earlier date of the June 2011 treatment record.  However, the increased rating for the left knee assigned for the period beginning in July 2011 is based upon findings in a detailed July 2011 VA examination report specifying a significant limitation in extension and reasonably indicating a substantial functional impairment of flexion to the extent that repetitive motion testing could not be completed due to pain; the June 2011 VA treatment record vaguely describes impairment without detailed quantitative clinical data or measurements and simply does not sufficiently support finding that the criteria for an increased combination of ratings were met at that time.

In this light, the Board finds that the left knee disability picture shown at the time of the July 2011 VA examination features 10 percent disabling limitation of flexion, 30 percent disabling limitation of extension (clearly shown to be limited by 20 degrees), and 20 percent disabling subluxation; the combination of these ratings with application of 38 C.F.R. § 4.25 yields a 50 percent combined disability rating for the left knee at that time.  The Board finds that a 50 percent combined rating is warranted on the basis of this formulation for the period from July 22, 2011 to February 11, 2012 (the date of the February 2012 VA examination report).  No rating in excess of 50 percent is warranted for this period, as the Board finds no evidence showing limitation of flexion to 30 degrees nor any evidence showing limitation of extension to 30 degrees (nor, as discussed earlier, evidence demonstrating severe recurrent subluxation or lateral instability).

The Board notes that the February 2012 VA examination report shows left knee flexion limited to 50 degrees, with painful motion beginning at 45 degrees and with repetitive motion impairing movement beyond 45 degrees.  The Board notes that this evidence supports a finding that left knee flexion was functionally limited to 45 degrees, and limitation of flexion to 45 degrees warrants a 10 percent rating.  However, the same February 2012 VA examination report shows left knee extension was fully normal to 0 degrees extension without painful motion and without diminishment following repetitive testing.  Thus, the February 2012 VA examination report depicts a left knee disability warranting a 10 percent rating for limitation of flexion in combination with a 0 percent rating for limitation of extension at that time.  Applying this to the total formulation of the combined disability compensation for left knee disability results in no increase in the 40 percent disability rating already assigned for this period (a combination of 10 percent for limited flexion, 0 percent for limited extension, and 20 percent for subluxation yields a 30 percent rating rather than any combined rating in excess of 40 percent for the left knee).  Therefore, the Board finds that the left knee disability picture presented in the February 2012 VA examination report does not provide a basis for assignment of an increased (in excess of the currently assigned 40 percent) disability rating for the left knee disability.

Thus, the Board finds that an increased (from 40 percent to 50 percent) combined rating for the left knee disability is warranted for the period from July 22, 2011 to February 11, 2012; no further increased rating is warranted during this period, and no other increased rating is warranted for the left knee during any other period on appeal.  The evidence otherwise presents no showing of left knee disability meeting the criteria for a combined disability rating in excess of 40 percent.


Scarring of the Right Knee

The Veteran contends that the severity of his service-connected right knee scar warrants a compensable disability rating; a noncompensable rating is currently assigned under 38 C.F.R. § 4.118, Code 5299-7801.  

The rating issue concerning scarring of the right knee currently before the Board on appeal appears to have originated with the Veteran's September 2011 claim of entitlement to TDIU; it appears that the RO interpreted this as a prompt to evaluate the severity of various service-connected disabilities including the right knee scarring, leading to the issuance of the March 2012 rating decision denying a compensable rating for the scarring of the right knee.  (The Veteran did not appeal the initial noncompensable rating assignment in a February 2009 RO rating decision.)  Consequently, in this case VA must determine whether the evidence of record from September 2010 (a year prior to the September 2011 claim on appeal) shows a factually ascertainable increase in the severity of the Veteran's scarring of the right knee.

The criteria for rating skin disabilities were revised, effective October 23, 2008 (prior to this claim/appeal). 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008."

The right knee scar is currently rated noncompensably disabling (0 percent), and listed by the RO as rated under Code 5299-7801 (essentially indicating it is rated as scarring associated with the joint disability).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  The Board must consider whether a higher rating is warranted under any other applicable Code or permitted combination of separate ratings under multiple Codes.  Assigning separate compensable ratings for the same symptoms/functional impairment under different diagnoses would violate the prohibition against pyramiding in 38 C.F.R. § 4.14.  In this case, notes to some of the applicable Codes expressly permit certain particular combinations of skin ratings as not violating the prohibition against pyramiding, with separate skin ratings assigned and combined with application of 38 C.F.R. § 4.25 in certain circumstances.  The Board must consider whether a combination of separate ratings under the pertinent skin disability Codes (generally, Codes 7800-7805) would be more favorable to the Veteran than assignment of a single rating under another applicable Code.

Code 7800 provides ratings for scars or disfigurement of the head, face, or neck.   The ratings provided under this Code are not for application in this case featuring a service-connected scar specifically limited to the right knee.  38 C.F.R. § 4.118.

Under the revised criteria effective October 23, 2008, Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear.  Deep and nonlinear scars involving an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) are rated 10 percent.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent.  Scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated 30 percent.  Scars in an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent.  38 C.F.R. § 4.118 (effective October 23, 2008).  Note (1) specifies that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7801 (effective from October 23, 2008).

Under the revised criteria effective October 23, 2008, Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802 (effective from October 23, 2008).

The revised criteria eliminated Code 7803.

The revised Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable of painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (3) provides that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Code 7804, when applicable.  38 C.F.R. § 4.118, Code 7804 (effective from October 23, 2008).

Under Code 7805, disabling effects of scars not considered in a rating under Codes 7800 to 7804 are evaluated under other appropriate Code(s).  38 C.F.R. § 4.118, Code 7805 (effective from October 23, 2008).

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

When the Veteran originally filed a claim for service-connection for the scarring of the right knee in a December 2007 written statement, the only disabling manifestation of the scarring asserted was that it was "a very noticeable scar."  Although prepared prior to the period for rating consideration in the current appeal, the Board notes that a January 2009 VA examination report includes information concerning the Veteran's "scar, right knee, as the result of surgery for his service-connected right knee."  The Veteran described at that time that he experienced "itching of the skin where he has scars."  The report notes that there was "no drainage or infection and he has no symptoms related to the scars other than itching."  During inspection of the right knee, the VA examiner noted: "There is a 1 cm well-healed scar on the lateral aspect of the right knee.  It is not adherent.  There is no keloid formation and it is nontender.  There is a 3 cm scar on the medial aspect of the right knee just below the patella.  He is not sure [of] the cause of this scar.  The length of the scar is 3 cm and usually the arthroscopic scars are not that long.  This scar, however, is well healed and superficial, not infected, no keloid, no tenderness over the scar and no scratch marks."  The VA examiner diagnosed that the 1 cm scar was "secondary to arthroscopic surgery" while the longer scar was of unknown origin.

A set of February 2012 VA examination reports describe the Veteran's right knee scarring in multiple sections.  The report of orthopedic examination of the Veteran's knees includes reference to the Veteran's past right knee surgery and notes that the Veteran had residual scarring resulting from the surgery, but the VA examiner marked "No" to indicate that it was not the case that any of the scarring was painful or unstable or involving a total area of greater than 39 square cm (6 square inches),

More detail is presented in a VA "Scars/Disfigurement" examination report associated with the same set of February 2012 VA examination reports.  This report notes that the Veteran sustained "a scar" on the right knee as a result of surgery.  The VA examiner marked responses to questions to specifically indicate that the pertinent scarring did not involve any scar that was: painful or unstable (with frequent loss of covering of skin over the scar); none of the pertinent scarring was due to burns.  The pertinent right knee scar was characterized as linear, and the VA examiner determined that there was "No" limitation of function resulting from the scarring and no indications of complications (such as muscle or nerve damage) associated with the pertinent right knee scarring.  The VA examiner determined that the scar does not impact the Veteran's ability to work.  In this regard, the VA examiner marked "No" to indicate that the scar presented did not impact the Veteran's ability to work.

The Board observes that the report's "Remarks" section contains a sentence indicating that "this condition impedes physical employment but not sedentary."  However, this statement appears to clearly represent a formatting or text-duplication error in the preparation of the set of VA examination reports.  It is clearly inconsistent with the totality of the same VA examiner's clinical findings and the functional impact assessment plainly indicating no symptoms and no functional limitation associated with the right knee scarring.  The Board observes that the text of this "Remarks" section is identically presented in multiple other "Remarks" sections in the reports addressing other disabilities in the February 2012 VA examination report set, including orthopedic disabilities where the remark is suited to the clinical findings; this strongly suggests that the comment was prepared in reference to other disabilities being assessed at that time and was added to the scars report in error.  The Board finds that the only reasonable reading of the February 2012 VA examination report concerning scarring is to accept the report of clinical findings and functional assessment clearly showing no disabling features of the scarring nor functional impairment; these aspects of the report were clearly prepared with specific reference to the scarring disability, and the lone inconsistent statement in the "Remarks" section appears to have been prepared in reference to other disabilities and only included in the scars report in error.

In sum, the Board finds that the evidence of record presents no basis for the award of a compensable rating for the right knee scarring under any applicable Code at any time during the period on appeal.

Extraschedular Consideration and Other Matters

For each of the issues discussed above, consideration has been given regarding whether the schedular evaluations are inadequate, requiring that the AOJ refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture is shown with related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for higher ratings (in excess of those currently assigned) for greater degrees of ankle, knee, and scarring disability, but greater degrees of these disabilities are not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disabilities and therefore are not inadequate.  As discussed above, the Veteran's complaints regarding pain, limited motion, incoordination, and weakened movement of the pertinent joints are contemplated in the assignment of disability ratings under the rating schedule (as explained in 38 C.F.R. §§ 4.45, 4.59).  This case features no contentions or indications of symptoms not contemplated by the applied and considered rating criteria.  Hence, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  Referral of this matter for consideration of an extraschedular rating is not warranted.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a TDIU rating, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU rating based on such disability is warranted.  The Board finds that a claim for a TDIU rating has been raised by the record; the Veteran's express claim of entitlement to a TDIU has been distinctly recognized as an issue in appellate status and it is addressed in the remand section, below.



ORDER

A rating in excess of 10 percent for left ankle disability is denied.

A combined rating in excess of 30 percent for left knee disability is denied for the period prior to July 22, 2011.

A combined increased rating of 50 percent for the Veteran's service-connected left knee disability (based upon a formulation of 30 percent under Code 5010-5261 for traumatic arthritis with limitation of extension, 20 percent under Code 5257 for recurrent subluxation/instability, and 10 percent under Code 5010-5260 for traumatic arthritis with limitation of flexion) is granted for the period from July 22, 2011 to February 11, 2012, subject to the laws and regulations governing the payment of monetary benefits.

A combined rating in excess of 40 percent for left knee disability is denied for the period from February 11, 2012.

A compensable rating for scarring of the right knee is denied.


REMAND

Service Connection for an Acquired Psychiatric Disorder

A notice of disagreement is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with the adjudicative decision of the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201.  The Board finds that a December 2011 written statement from the Veteran's attorney constitutes a timely notice of disagreement with the August 2011 RO rating decision denying service connection for an acquired psychiatric disability (framed as confirming and continuing a prior denial for service connection for schizophrenia and bipolar disorder); the December 2011 statement identifies the psychiatric issue (as schizophrenia) and expresses that the Veteran requires "an SOC so that [he] may perfect his appeal to the Board."

Review of the record does not reflect that an SOC in this matter has been issued.  When there has been an adjudication by the RO and a timely notice of disagreement has been filed, an SOC addressing the issue must be furnished to the appellant.  The Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, this claim is not before the Board at this time and will only be before the Board if the Veteran timely files a substantive appeal after issuance of an SOC.

Earlier Effective Date for the Grant of Service Connection for Right Knee Strain with Arthritis

As discussed in the July 2009 Joint Motion, the RO denied the Veteran's claim for service connection for a right knee disability (among others) in July 1987.  In July 2003 the Veteran effectively again raised the claim for service connection for a right knee disability; he then submitted a service treatment record from 1982 documenting right knee treatment with a diagnostic impression that he had a foreign body granuloma in this knee.  In August 2004, the RO granted service connection for the Veteran's right knee strain with arthritis effective July 7, 2003.  

A governing regulation provides that when an award is made based all or in part on relevant official service department records that existed and had not been associated with the claims file when VA previously decided the claim, such award shall be effective on either (1) the date entitlement arose or, (2) the date VA received the previously decided claim, whichever is later (or such other date as may be authorized by the provisions applicable to the previously decided claim).  38 C.F.R. § 3.156(c).

The Veteran seeks assignment of an earlier effective date, and an essential inquiry in the matter has focused upon application of 38 C.F.R. § 3.156(c) in this case.  The Board's vacated denial of the appeal for an earlier effective date essentially concluded that the eventual award of service connection for the right knee disability was not based in any part upon the newly submitted service record, and also concluded that entitlement to service connection did not arise until the July 2003 claim because VA had not previously received evidence of the existence of a chronic right knee disability.  The July 2009 Joint Motion explains reasons that the denial of the claim on these bases was problematic and vacated the Board's denial with instructions to readjudicate the matter on remand.

As part of the Board's new review of this issue, the Board concludes that the award of service connection for the right knee disability may be properly considered to have been based in part upon the newly received service record evidence (including with attention to the fact, noted in the Joint Motion, that "the sole VA examination report used to evaluate the Appellant's current knee condition explicitly referenced and relied upon the newly submitted [service record]").  The Veteran's claim of entitlement to service connection for a right knee disability was previously considered and denied in a July 1987 decision that was not appealed and was not pending at the time of the July 2003 petition to reopen the claim.  However, the evidence associated with the record since the issuance of the July 1987 denial includes a service treatment record that was unavailable at the time of the July 1987 rating decision, and the Board now finds that the award of service connection for the right knee disability was based in part upon this relevant official service department record.  The Board finds that the August 2004 award of service connection for right knee strain with arthritis must be viewed as a readjudication of the prior July 1987 denial under 38 C.F.R. § 3.156(c); accordingly, consideration of the proper assignment of an effective date for the award must be based upon the original date of claim (apparently February 13, 1987).  In light of this finding, the proper date of claim is not the July 7, 2003 date of the correspondence re-raising the issue.

As noted above, the proper effective date shall be either (1) the date entitlement arose or, (2) the date VA received the previously decided claim (apparently February 13, 1987), whichever is later.  Accordingly, significant importance falls upon determining when entitlement to service connection for the right knee disability first actually arose; that is, in this case, when is the existence of the service-connected right knee disability first shown to have manifested as a chronic disability.  On this matter, any evidence that may indicate the existence of the right knee disability at any time after the Veteran's separation from active duty service and before July 7, 2003, would be of great significance.

Under the circumstances from which that issue has developed, it does not appear that the Veteran has yet been clearly requested to submit any evidence he may have (or information identifying the whereabouts of any evidence) showing the post-service existence of a right knee disability at any time prior to July 7, 2003 (such as post-service medical treatment records concerning the right knee from prior to July 7, 2003).  As the crux of the analysis for assignment of the pertinent effective date now may depend upon evidence showing the existence of a chronic right knee disability prior to July 7, 2003, the Board finds that it is only appropriate at this time to inform the Veteran of the importance of such evidence and to afford him an opportunity to submit or identify outstanding evidence of this nature.

Additionally. the Board's January 2010 remand directed that a VA orthopedic examination should be arranged to evaluate the Veteran's right knee disability for specific purposes including "to address when the service-connected disability developed."  The Board's January 2010 remand directed that the VA examiner should "address when the currently service-connected disability arose as a result of the in-service injury."  The Board explained: "To the extent possible, the examiner should provide commentary as to the etiology of the service-connected disability, taking into account the in-service manifestation of the disability and determining when the disability manifested as a chronic disability that was subsequently service-connected."

Briefly, the Board's review of the record reveals that multiple VA examination reports prepared after the January 2010 remand address the severity of the right knee disability (including in March 2010, July 2011, and February 2012) , but none acknowledges or addresses the question presented in the Board's remand concerning a determination of when the right knee disability first manifested as a chronic disability.  As this question was posed in the remand directives for the purpose of facilitating an informed determination pertinent to an issue remanded to the Board from the Court, the Board finds that appropriate appellate review may not proceed until this remand directive has been addressed.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service Connection for a Left Hip Disability, Claimed as Secondary to Service-Connected Right Knee Strain with Arthritis

Governing caselaw provides that an opinion that declines to address a medical question posed on the basis that a response would be based on speculation and does not include an explanation why that is so is, in essence, a nonopinion, and inadequate for rating purposes.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Accordingly, the January 2011 VA examination report addressing the Veteran's claimed left hip disability is inadequate for rating purposes, and further medical guidance must be sought on remand.

Specifically, the Veteran claims entitlement to service connection for a left hip disability on the basis that such has been caused or aggravated by his service-connected right knee disability.  Resolution of this claim requires an informed determination of whether (1) the Veteran has a chronic left hip disability, and (2) whether any chronic left hip disability diagnosed is at least as likely as not caused or permanently aggravated (increased in level of severity) by a service-connected disability.  The January 2011 VA examination report addressing this issue does not provide an opinion adequate to allow the Board to make an informed determination.  The January 2011 VA examination report lists a diagnosis of: "Arthralgia of the left hip with normal X-Ray findings.  No precise diagnosis can be provided based on current examination."  The VA examiner further states: "The veteran claims that left hip pain is secondary to his service connected right knee condition.  I can not resolve this issue without resort to mere speculation."

Accordingly, the January 2011 examination is inadequate for rating purposes (with no other medical evidence otherwise adequately addressing the question), and further medical guidance must be sought on remand.


Service Connection for a Right Shoulder Disability, Claimed as Secondary to Service-Connected Right Knee Strain with Arthritis

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The Board finds the medical opinion presented in the January 2011 VA examination report to be inadequate in that it only addresses the causation aspect of secondary service connection, and does not address the aggravation aspect, with respect to the right shoulder disability claim.  38 C.F.R. § 3.310.  The Court has held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).

The Veteran's claim that he has a chronic right shoulder disability secondary to a right knee disability was addressed by a medical opinion from the January 2011 VA examiner; the examiner diagnoses degenerative arthritis of the right shoulder, and opines: "Degenerative arthritis can occur as one gets older or when there is significant trauma .... holding a cane is not likely [to] cause such trauma."  The VA examiner summarizes that the right shoulder disability "is less likely as not due to or the result of right knee condition."

The Board finds that the January 2011 VA examination report fails adequately address the aggravation aspect of the Veteran's claim for service connection.  Accordingly, the January 2011 examination is inadequate for rating purposes (with no other medical evidence otherwise adequately addressing the question), and further medical guidance must be sought on remand.

Entitlement to an Increased Initial Rating for Service-Connected Right Knee Strain with Arthritis, and Entitlement to TDIU

The Board finds that appellate review of the issues concerning the initial rating assignment for right knee strain and the issue concerning entitlement to TDIU must be deferred pending development of inextricably intertwined issues.  The pending matter of determining the correct effective date for the award of service connection for the right knee disability must be resolved prior to final appellate review proceeding on the initial rating assignment, as the AOJ's own determination of the initial rating assignment shall not be properly completed in the first until the AOJ has completed the readjudication of the initial effective date assignment in accordance with 38 C.F.R. § 3.156(c).  The TDIU issue in inextricably intertwined with a number of pending rating and service connection claims, including those remanded and referred to the RO by the Board at this time, as the outcome of those claims may impact the outcome of the TDIU claim.   See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the appropriate remedy is to defer adjudication of the right knee initial rating and the TDIU issues pending the adjudication of the inextricably intertwined claims.  The AOJ shall have the opportunity to provide any requisite notice and accomplish any further development indicated by the expanded record during the processing of this remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record copies of all VA records (those not already associated with the claims file) pertaining to treatment the Veteran has received for the disabilities on appeal since the last such update of the set of records in the claims-file.

2.  The AOJ should take appropriate steps to notify the Veteran and his representative that the submission of post-service evidence establishing the existence of a right knee disability at any time prior to July 7, 2003 may be of tremendous importance to the outcome of the appeal seeking an effective date prior to July 7, 2003 for the award of service connection for right knee disability.  The AOJ should request that the Veteran submit any evidence in his possession (such as medical records from that period) that may show the existence of right knee disability prior to July 7, 2003.  The AOJ should also ask the Veteran to identify all providers of evaluation and/or treatment (VA and non-VA) he received for right knee disability at any time during the period from his July 1982 separation from active service to July 7, 2003, and to submit authorization forms for VA to secure records of such evaluations and treatment from any (and all) private providers. The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason for their unavailability must be explained for the record.

3.  After the record is determined to be complete, the Veteran should be scheduled for a VA orthopedic examination for the purpose of determining (to the extent possible) when the service-connected right knee disability developed.  The claims-file and a copy of this remand should be sent to the examiner.

Following the review of the relevant evidence in the claims file, and clinical examination and any tests or diagnostic studies deemed necessary, the examiner should specifically offer an opinion concerning when the currently service-connected disability arose as a result of the in-service injury.  To the extent possible, the examiner should provide commentary as to the etiology of the service-connected disability, taking into account the in-service manifestation of the disability and determining when the disability manifested as a chronic disability that was subsequently service-connected.

The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.  If an opinion sought cannot be offered without resort to mere speculation, the examiner must explain whether that is so because the facts presented are lacking (if so, identify the facts needed, but not shown, i.e., because the state of medical knowledge is inadequate to address the question or because the examiner lacks the requisite training).

4.  After the record is determined to be complete, the AOJ should also arrange for a VA orthopedic examination of the Veteran to ascertain the nature and likely etiology of his claimed left hip and right shoulder disabilities.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each left hip disability entity found.

(b) Please identify the most likely etiology for any/each left hip disability entity diagnosed. Specifically:

i) Is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service?

ii) Is it at least as likely as not (a 50% or better probability) that such was caused by the Veteran's service-connected disabilities?

iii) Is it at least as likely as not (a 50% or better probability) that such was aggravated by the Veteran's service-connected disabilities?

(c) Please identify (by diagnosis) each right shoulder disability entity found.

(d) Please identify the most likely etiology for any/each right shoulder disability entity diagnosed. Specifically:

i) Is it at least as likely as not (a 50% or better probability) that such was incurred or aggravated during the Veteran's active service?

ii) Is it at least as likely as not (a 50% or better probability) that such was caused by the Veteran's service-connected disabilities?

iii) Is it at least as likely as not (a 50% or better probability) that such was aggravated by the Veteran's service-connected disabilities?

In answering these questions, please specifically address the Veteran's contentions that his use of a cane and altered gait due to service-connected disabilities has put damaging stress upon the left hip and right shoulder joints.

The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.  If an opinion sought cannot be offered without resort to mere speculation, the examiner must explain whether that is so because the facts presented are lacking (if so, identify the facts needed, but not shown, i.e., because the state of medical knowledge is inadequate to address the question or because the examiner lacks the requisite training).

5.  The RO should review the record, arrange for any further development indicated, and issue an appropriate SOC in the matter of entitlement to service connection for an acquired psychiatric disorder.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

6.  The AOJ should then review the record and readjudicate the claims remaining on appeal (with attention to pending inextricably intertwined claims).  If any claim on appeal remains denied, the AOJ should issue an appropriate supplemental SOC (SSOC) and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. Graham 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


